The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                 SUMMARY
                                                          September 9, 2021

                               2021COA122

No. 20CA0621, Cummings v. Arapahoe Cnty. Sheriff’s Office —
Government — County Officers — Sheriff — Deputies

     A division of the court of appeals applies the holding from

Cummings v. Arapahoe County Sheriff’s Department, 2018 COA 136,

to a sheriff’s personnel policy granting notice of an investigation and

provides guidance as to the scope of Cummings and section 30-10-

506, C.R.S. 2020. Because the subject policy did not effectuate the

specific right section 30-10-506 grants a deputy — the right to

notice “of the reason for the proposed revocation” of his employment

— the division concludes the policy was not contractually binding.

Accordingly, the district court erred by instructing the jury to

consider the sheriff’s compliance with the policy in determining

whether he breached an implied employment contract.
COLORADO COURT OF APPEALS                                        2021COA122


Court of Appeals No. 20CA0621
Arapahoe County District Court No. 16CV32444
Honorable Kenneth M. Plotz, Judge


Michael Cummings,

Plaintiff-Appellee,

v.

Arapahoe County Sheriff’s Office and Tyler S. Brown, in his capacity as Sheriff
of Arapahoe County,

Defendants-Appellants.


                           JUDGMENT REVERSED

                                 Division VII
                           Opinion by JUDGE FOX
                         Dunn and Pawar, JJ., concur

            Prior Opinion Announced August 5, 2021, WITHDRAWN

 OPINION PREVIOUSLY ANNOUNCED AS “NOT PUBLISHED PURSUANT TO
 C.A.R. 35(e)” ON August 5, 2021, IS NOW DESIGNATED FOR PUBLICATION

                         Announced September 9, 2021


Mark S. Bove, P.C., Mark S. Bove, Greenwood Village, Colorado, for Plaintiff-
Appellee

Ronald A. Carl, County Attorney, Erin L. Powers, Senior Assistant County
Attorney, Daniel C. Perkins, Senior Assistant County Attorney, Rebecca M.
Taylor, Assistant County Attorney, Littleton, Colorado, for Defendants-
Appellants
¶1    Defendants, the Arapahoe County Sheriff’s Office and Tyler S.

 Brown (collectively, the Sheriff), appeal the judgment entered on a

 jury verdict finding them liable for breaching an implied

 employment contract with former deputy Michael Cummings.

 Specifically, the Sheriff argues that the district court erred by (1)

 instructing the jury to consider whether he violated section 306(I)(4)

 of the Sheriff’s Policy and Procedure Manual (the Manual); and (2)

 denying his post-trial motion to enter judgment for the Sheriff

 notwithstanding the verdict. The Sheriff also invites us to

 reconsider the holding in Cummings v. Arapahoe County Sheriff’s

 Department, 2018 COA 136 (Cummings I), which decided the

 Sheriff’s pretrial interlocutory appeal. While we decline to revisit

 Cummings I, we agree with the Sheriff that the district court erred

 by instructing the jury to consider whether he violated section

 306(I)(4) and therefore reverse the judgment.

                            I.   Background

¶2    Cummings developed and taught a specialized driver training

 course entitled Vehicle Counter Ambush Techniques (VCAT). After

 Cummings taught the VCAT course in June 2015, a lieutenant filed

 a complaint alleging Cummings violated numerous policies,


                                    1
 including a policy entitled “ADM 310.A.2 Truthfulness,” while

 instructing. Cummings then received a notice of complaint from

 the Internal Affairs Section of the Arapahoe County Sheriff’s Office

 (IAS) that read, in relevant part, as follows:

            From June 14, 2015 to June 17, 2015,
            Sergeant Michael Cummings was the lead
            instructor for a [VCAT] class taught at the
            Arapahoe County Sheriff’s office driving track.
            It is alleged [that] Sergeant Cummings used
            his personal vehicle as part of training
            scenarios on the track without authorization,
            did not report damage to county vehicles, and
            did not ensure all county vehicles used for
            training were inspected by the County Shops
            afterwards. It is also alleged that Sergeant
            Cummings allowed the use of “NOVA” rounds
            without notifying [Sheriff’s office] personnel in
            the area who were not part of his class . . . .

            Possible policy violations include:

            310.A.1-Obedience of Laws, Directives and
            Orders
            310A.2-Accountability and Responsibility
            310A.6-Conduct Unbecoming of a Member or
            Auxiliary
            510-General Vehicle Operations
            402-Driving Training/Driving Facility

¶3    IAS investigated these allegations, provided the investigatory

 file to Cummings, met with Cummings in person to discuss the

 allegations, and later issued a memo concluding that, while

 Cummings did not violate policy “310A.2-Accountability and

                                     2
 Responsibility,” he violated three other policies. The memo

 proposed to demote Cummings in rank to “Deputy C.”

¶4    Cummings appealed the IAS decision to a disciplinary hearing

 panel, which held a hearing in November 2015 to consider all the

 information in Cummings’ investigatory file, including whether

 Cummings had been untruthful. After considering the testimony,

 including Cummings’ statements and additional evidence after the

 hearing, the panel concluded that Cummings should be terminated

 because he was untruthful during the investigatory process. After

 additional review, the Sheriff upheld the panel’s recommendation

 and fired Cummings shortly thereafter.

¶5    Cummings sued the Sheriff, asserting, among other things,

 that the written employment policies in the Manual constituted an

 implied employment contract that the Sheriff breached when he

 fired Cummings. Specifically, Cummings alleged that, while the

 Sheriff supplied the reasons for the initial IAS investigation, the

 Sheriff did not afford him notice of the charges that eventually led

 to his termination and thus denied him an adequate opportunity to

 defend himself. After the district court denied the Sheriff’s motion

 to dismiss the implied contract claim, the Sheriff moved for


                                    3
 summary judgment, contending that (1) the at-will language in

 section 30-10-506, C.R.S. 2020, prevented him from promulgating

 binding personnel policies; (2) the Manual’s disclaimers, coupled

 with separate disclaimers that Cummings signed annually,

 precluded any implied contract claim; and (3) he had not violated

 the Manual’s policies.

¶6      The district court held that the Manual created an implied

 contract of employment and denied the Sheriff’s motion for

 summary judgment. The Sheriff immediately appealed, and a

 division of this court held that, while section 30-10-506 grants

 deputies “the right of notification ‘of the reason for the proposed

 revocation’ of their employment, and ‘an opportunity to be heard by

 the sheriff’ before their employment is terminated,” the statute does

 not make other personnel policies binding unless the sheriff elects

 to make them so. Cummings I, ¶ 6 (quoting § 30-10-506).

 Accordingly, the division affirmed the district court’s “denial of

 summary judgment with respect to the specific rights granted by

 section 30-10-506, but otherwise reverse[d] the court’s denial of

 summary judgment on Cummings’ implied contract claim.” Id. at

 ¶ 7.


                                    4
¶7    After Cummings rested his case-in-chief at trial, the Sheriff

 moved for a directed verdict. The Sheriff argued that Cummings

 had “failed to set forth evidence that he was deprived of either

 notice of the proposed reasons for his termination or the

 opportunity to be heard[,] or that . . . the [S]heriff failed to follow

 specific provisions in the policy manual that deprived him of either

 of those.” The district court held that Cummings had made a prima

 facie case that the Sheriff did not give him adequate notice of the

 charges that eventually led to his termination but dismissed

 Cummings’ claims “regard[ing] . . . the issue of [a] fair hearing.”

¶8    After the close of evidence, Cummings asked the district court

 to instruct the jury to consider whether the Sheriff complied with

 section 306(I)(4) of the Manual — requiring the Sheriff to provide a

 notice of complaint to employees under IAS investigation outlining,

 among other things, the allegations against them and “[a] list of

 possible Code of Conduct violations.” The Sheriff responded that

 the court should not reference section 306(I)(4) in the jury

 instructions because that section does not effectuate the language

 of section 30-10-506. The Sheriff argued that, while section 30-10-

 506 requires sheriffs to notify deputies “of the reason for the


                                      5
 proposed revocation,” section 306(I)(4) merely concerns notifying

 deputies who are under investigation. The district court rejected

 the Sheriff’s argument and included section 306(I)(4) in the jury

 instructions.

¶9    The jury found that the Sheriff complied with the Manual’s

 section 306(M)(4) (notice of proposed revocation) but failed to

 comply with section 306(I)(4) (notice of investigation) and awarded

 Cummings $153,578 in damages. The Sheriff moved for judgment

 notwithstanding the verdict, arguing that (1) the jury’s verdict that

 the Sheriff did not violate section 306(M)(4) mandated judgment in

 his favor as a matter of law; (2) the district court improperly

 included section 306(I)(4) in the jury instructions; and (3) the

 district court should reduce Cummings’ damages to $1.00 because

 his alleged breach of section 306(I)(4) could not have caused those

 damages. The district court denied the motion, holding that

 Cummings provided adequate evidence “from which a finder of fact

 could reasonably find that the notice of reasons for termination

 were insufficient and thus find that [the Sheriff] violated

 [Cummings’] due process rights under the law.” This appeal

 followed.


                                    6
                 II.   We Decline to Revisit Cummings I

¶ 10   The Sheriff invites us to revisit Cummings I. We decline to

  reconsider that decision.

¶ 11   The doctrine of the law of the case is a discretionary rule of

  practice directing that prior relevant rulings made in the same case

  generally are followed. DeForrest v. City of Cherry Hills Village, 990

  P.2d 1139, 1142 (Colo. App. 1999). “[C]onclusions of an appellate

  court on issues presented to it as well as rulings logically necessary

  to sustain such conclusions become the law of the case.” Hardesty

  v. Pino, 222 P.3d 336, 340 (Colo. App. 2009) (quoting Super Valu

  Stores, Inc. v. Dist. Ct., 906 P.2d 72, 78–79 (Colo. 1995)).

¶ 12   But, in a later appeal,

             when the decision in question issued from the
             same appellate court, a different division of
             that court may exercise its discretion and
             decline to apply the law of the case doctrine,
             . . . only “if it determines that the previous
             decision is no longer sound because of
             changed conditions or law, or legal or factual
             error, or if the prior decision would result in
             manifest injustice.”

  Saint John’s Church in Wilderness v. Scott, 2012 COA 72, ¶ 9

  (quoting Vashone-Caruso v. Suthers, 29 P.3d 339, 342 (Colo. App.

  2001)).


                                     7
¶ 13   The Sheriff argues that, in Cummings I, the division’s

  interpretation of section 30-10-506 erroneously “mandate[d] the

  creation of an implied contract . . . despite the lack of statutory

  language suggesting or warranting a contractual remedy and

  despite the parties expressly disclaiming any intent to be bound.”

  The Sheriff is correct that section 30-10-506 does not expressly

  prescribe a contractual remedy if a sheriff violates the due process

  rights of a deputy. However, the division in Cummings I determined

  that the General Assembly legislatively overruled, at least in part,

  the supreme court’s decision in Seeley v. Board of County

  Commissioners, 791 P.2d 696, 698-700 (Colo. 1990), which declined

  to recognize an implied breach of employment contract claim where

  a deputy alleged “violation of an employee manual promulgated by

  [the sheriff] which contained disciplinary and termination

  procedures.”1

¶ 14   Cummings I reasonably concluded that, because the General

  Assembly’s intent in amending section 30-10-506 was to overturn


  1 Despite the Sheriff’s request, the Colorado Supreme Court
  declined to review Cummings I. Arapahoe Cnty. Sheriffs Dep’t v.
  Cummings, No. 18SC730, 2019 WL 2178081 (Colo. May 20, 2019)
  (unpublished order).

                                     8
  Seeley, sheriffs’ departments must adopt some personnel policies,

  and to the extent those policies effectuate the specific due process

  provisions of the statute, violation of those policies may form the

  basis of an implied employment contract claim. See Cummings I,

  ¶¶ 20-33, 42-43. That the Sheriff sought to disclaim the due

  process requirements is immaterial because “[p]arties may not

  contract to abrogate statutory requirements and thereby contravene

  the public policy of this state.” Id. at ¶ 43 (citing Peterman v. State

  Farm Mut. Auto. Ins. Co., 961 P.2d 487, 492 (Colo. 1998)).

¶ 15          Accordingly, we decline the Sheriff’s invitation to reconsider

  Cummings I. See DeForrest, 990 P.2d at 1142.

       III.     Section 306(I)(4) of the Manual Does Not Effectuate Section
                       30-10-506’s Specific Due Process Provisions

¶ 16          The Sheriff argues that the district court erred by instructing

  the jury to consider whether he complied with section 306(I)(4) of

  the Manual. Specifically, the Sheriff argues that section 306(I)(4)

  does not effectuate the specific due process requirements of section

  30-10-506 because section 306(I)(4) addresses notice of an

  investigation, not notice of the “reason for the proposed revocation.”




                                           9
  § 30-10-506; see also Cummings I, ¶ 6. We agree with the Sheriff

  and therefore reverse that portion of the judgment.

                A.   Preservation and Standard of Review

¶ 17   Cummings argues that the Sheriff failed to preserve the

  argument that the district court should not have submitted section

  306(I)(4) to the jury, but the record belies that assertion. As noted

  above, the Sheriff argued, unsuccessfully, that the district court

  should not include section 306(I)(4) in the jury instructions.

  Accordingly, the Sheriff preserved this issue. See In re Estate of

  Owens, 2017 COA 53, ¶ 21 (“Where an issue was brought to the

  district court’s attention and the court ruled on it, it is preserved for

  appellate review; no talismanic language is required to preserve an

  issue.”).

¶ 18   We review de novo whether a given jury instruction correctly

  states the law. Chapman v. Harner, 2014 CO 78, ¶ 4. Similarly, we

  review de novo (1) whether a district court properly applied the law

  of the case, Hardesty, 222 P.3d at 339, and (2) questions of

  statutory interpretation, Wolf Ranch, LLC v. City of Colorado

  Springs, 220 P.3d 559, 563 (Colo. 2009).




                                     10
¶ 19   In interpreting a statute, we give the words and phrases of the

  statute their plain and ordinary meanings according to the rules of

  grammar and common usage. Jefferson Cnty. Bd. of Equalization v.

  Gerganoff, 241 P.3d 932, 935 (Colo. 2010). We must read the

  language at issue in the context of the statute as a whole and the

  context of the entire statutory scheme, giving consistent,

  harmonious, and sensible effect to all parts of a statute. Id.

                              B.    Analysis

¶ 20   Section 30-10-506 reads as follows:

             Each sheriff may appoint as many deputies as
             the sheriff may think proper and may revoke
             such appointments at will; except that a sheriff
             shall adopt personnel policies, including
             policies for the review of revocation of
             appointments. Before revoking an
             appointment of a deputy, the sheriff shall
             notify the deputy of the reason for the
             proposed revocation and shall give the deputy
             an opportunity to be heard by the sheriff.

  In Cummings I, the division concluded that this statute “grants two

  unwaivable rights to the deputies: the right of notification ‘of the

  reason for the proposed revocation’ of their employment, and ‘an

  opportunity to be heard by the sheriff’ before their employment is

  terminated.” Cummings I, ¶ 6. The division also concluded that



                                    11
  sheriffs must adopt personnel policies, all of which may be

  nonbinding “except for the two statutory rights noted” in section 30-

  10-506. Id. Accordingly, the division affirmed the district court’s

  decision to allow Cummings “to pursue an implied contract claim

  based on rights conferred in the Manual” that “effectuate the due

  process rights granted by section 30-10-506.” Id. at ¶¶ 60-61.

¶ 21   The district court instructed the jury on two Manual

  provisions, section 306(I)(4) and section 306(M)(4). Section 306(I)(4)

  of the Manual specifies that

            [a] Notice of Complaint shall be prepared and
            provided to the accused member in any
            Internal Affairs Investigation (to include Fast
            Track investigations), immediately and in
            person by the supervisor or deputy inspector.
            A copy of the Notice of Complaint shall be
            provided to each member of the accused
            member’s Chain of Command to include the
            Undersheriff and Sheriff. The notice shall
            include . . .
                  a. The allegations, and;
                  b. A list of possible Code of Conduct
                  violations, and;
                  c. Any special procedures, and;
                  d. The member’s rights and
                  responsibilities relative to the
                  investigation.
                  e. A signed and witnessed
                  acknowledgment of receipt.




                                    12
  Section 306(M)(4) states, among other things, that “[t]he Sheriff

  shall notify a member of the reason for the proposed termination

  and give the member an opportunity to be heard.” In ruling that

  section 306(I)(4) effectuated the specific due process rights granted

  by section 30-10-506 and thus should be submitted to the jury, the

  district court said,

             I do believe . . . the [jury] should be instructed
             with regard to [sections (I)(4) and (M)(4)]. And I
             understand the argument now of the [Sheriff]
             that [(I)(4)] just says notice of an investigation,
             but I also think that’s part of the notice, part
             of the entire notice.

¶ 22   While section 306(I)(4) is clearly a notice provision, it does not

  address notice “of the reason for the proposed revocation,” § 30-10-

  506, of a deputy’s employment. Section 306(I)(4) addresses the

  notice sheriffs provide deputies of an investigation into alleged

  misconduct, which may or may not result in disciplinary action, let

  alone termination. And as the Sheriff points out, it would not be

  possible to notify a deputy of the reasons for his proposed

  termination before investigators have determined if the deputy

  should be terminated in the first place. That is especially true here,

  where some of the alleged untruthfulness that resulted in



                                     13
  Cummings’ termination occurred during the investigatory process.

  Indeed, after the initial investigation, Cummings’ proposed

  discipline was a demotion, not termination.

¶ 23   Thus, under a plain reading of the statute and Manual, we

  conclude that section 306(I)(4) does not effectuate the specific right

  granted by section 30-10-506. Section 306(I)(4) grants deputies

  additional notice beyond what section 30-10-506 requires and,

  under Cummings I, the Sheriff could (and did) disclaim that this

  notice created any contractual right. This reading “give[s] effect to

  every word and render[s] none superfluous because we ‘do not

  presume that the legislature used language idly and with no intent

  that meaning should be given to its language.’” Lombard v. Colo.

  Outdoor Educ. Ctr., Inc., 187 P.3d 565, 571 (Colo. 2008) (quoting

  Colo. Water Conservation Bd. v. Upper Gunnison River Water

  Conservancy Dist., 109 P.3d 585, 597 (Colo. 2005)). Our conclusion

  is also bolstered by the fact that section 306(M)(4) closely mirrors

  the language of section 30-10-506 and thus clearly effectuates the

  notice and hearing rights provided therein.

¶ 24   Cummings argues that section 306(M)(4) is not “uniquely

  important” and that, considering the Manual in its entirety, section


                                    14
  306(I)(4) is an integral part of procedural protections that effectuate

  the specific due process rights section 30-10-506 grants. But the

  statute does not require sheriffs to provide robust notice at all

  phases of a sheriff’s internal disciplinary process; it merely requires

  that sheriffs — when they intend to revoke a deputy’s appointment

  — notify the deputy of the reasons for that “proposed revocation”

  and provide the deputy an opportunity to be heard.

¶ 25   Cummings also argues that Cummings I’s use of the term

  “effectuate” suggests that multiple Manual provisions addressing

  due process broadly could form the basis of an implied contract

  claim beyond “only the right to notice and an opportunity to be

  heard.” While the Sheriff certainly could have promulgated

  additional policies that effectuate the specific due process rights

  granted by section 30-10-506, including (but not limited to) policies

  addressing the form or timing of the notice of the proposed

  revocation or procedural rules concerning the termination hearing,

  section 306(I)(4), which deals exclusively with notice of an

  investigation, does not effectuate the specific notice right granted by

  the statute: “the sheriff shall notify the deputy of the reason for the

  proposed revocation.” § 30-10-506 (emphasis added).


                                     15
¶ 26   Accordingly, we conclude that, under Cummings I, the district

  court erred in instructing the jury to consider whether the Sheriff

  complied with section 306(I)(4) when determining whether he

  breached an implied contract with Cummings. We therefore reverse

  the district court’s judgment.

¶ 27   In light of our disposition, we need not address the Sheriff’s

  remaining contentions.

                            IV.    Conclusion

¶ 28   The judgment is reversed.

       JUDGE DUNN and JUDGE PAWAR concur.




                                    16